ORDER
PER CURIAM.
The father, B.D.P., appeals the judgment of the Circuit Court of St. Charles County granting the petition for the adoption of his child, B.D.P. II, by the child’s mother, J.L.S., and the child’s stepfather, K.S. We have reviewed the parties’ briefs and the record on appeal and find the judgment is supported by substantial evidence and is not against the weight of the evidence.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court’s judgment is affirmed. Rule 84.16(b)(1).